DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a first action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10:  The preamble states “A system for monitoring” however no actual monitoring takes place.  Furthermore, no structure is claimed in claim 1 or any of the dependent apparatus claims that is even capable of monitoring because no sensor is claimed.  Only a sensor conduit and a sensor enclosure are claimed.  These are separate structures from the sensor itself as shown in FIG. 3A.  The examiner recommends reciting “a sensor device within the sensor enclosure” to make the claim definite and capable of monitoring.
Regarding claims 2 and 3:  It is impossible to determine the structural limitation of the apparatus of claims 2 or 3.  Claims 2 and 3 do not recite that the alternative bung is part of the “system for monitoring wine” therefore it is not within the scope of claims 2 or 3.  Any piece of structure such as the original bung could be interchanged with another structure.  These claims have not been further examined.
Regarding claims 11-20:  Claim 11 states that it is a “method for monitoring wine” however no monitoring actually takes place.  It is impossible for monitoring to occur because no sensor is recited as part of the structure.  FIG. 3A clearly shows the sensor is a different and separate structure from both the sensor conduit and the sensor enclosure.  Therefore the sensor device should be positively recited as well as a method step of using the sensor to determine some parameter of the wine in the barrel.
Regarding claims 2-10 and 12-20:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 2, 3, and 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claims 2 and 3:  Claims 2 and 3 only states that the original bung is “interchangeable” with another bung.  Since a bung is inherently a removable piece of structure, this statement does not provide any structural limitation to the apparatus of claim 1.  Structural limitations to the alternative bungs are provided, but the alternative bung itself does not appear to be within the scope of claims 2 or 3.  See rejection above under 35 U.S.C. 112 second paragraph.
Regarding claim 10:  The barrel is not within the scope of claim 1, therefore reciting further barrels in claim 10 does not limit the structure of claim 1, and claims 1 and 10 have the exact same scope.  This claim has not been further examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 9, 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWEET (US Pub. 2018/0136020) in view of CASINI et al. (EP 1462776) and STRUZIK et al. (GB 2259974).
Regarding claims 1 and 8:  SWEET discloses:  A system for monitoring wine in a barrel having a bung hole (This is a statement of intended use.  Since the device of SWEET has all of the following structure, it is capable of being used to measure wine in a barrel.  Also, para. 15 explicitly discloses monitoring wine in a barrel through the bung hole.), wherein the system comprises: a sensor enclosure (The housing around the electronics, battery, etc. in FIG. 1); a sensor conduit (unlabeled probe at bottom of FIG. 1; para. 15) operably coupled to the sensor enclosure (para. 15); and an original bung (portion of the housing around cleaning solution and water containment in FIG. 1; para. 15) , wherein the original bung comprises a passage hole for inserting the sensor conduit through the original bung (FIG. 1), and wherein an outer diameter of the original bung is determined by a diameter of the bung hole of the barrel (inherent in inserting the bung into a barrel as stated in para. 15).
SWEET does not go into the specifics of the internal structure surrounding the sensor discussed in para. 15 and so does not explicitly teach that there is a sensor enclosure which is inserted into the bung.
CASINI however does teach that it is known to have a sensor (50 in FIG. 3) with its own enclosure (bottom part of 1) which is inserted into a space in the bung (21) and wherein the space does not extend through the original bung (FIG. 3).  CASINI does not give specific dimensions for his device, however the Examiner takes Official Notice that barrels come in standard sizes and that a sensor enclosure of 3.5 to 4.5 inches would be obvious to one skilled in the art to fit into a standard bung hole, thus meeting the limitations of claim 8.
One skilled in the art at the time the application was effectively filed would be motivated to use the modular construction of CASINI on the device of SWEET so that if the sensor needs to be replaced, it can be replaced without replacing the whole assembly (page 4 lines 5-17 of STRUZIK).
Regarding claim 4:  SWEET discloses:  the sensor enclosure comprises a power supply (battery in FIG. 1) and a controller (para. 15), and wherein the controller is operable to wireless communicate with a remote database (para. 15).
Regarding claim 9:  SWEET as modified by CASINI teaches a sensor enclosure, however he does not give specific dimensions as discussed above in the rejection of claim 8.  Nonetheless, the skilled artisan would know too that the height of the sensor enclosure would contribute to how tall the device is overall.
The specific claimed height, absent any criticality, is only considered to be the “optimum” height disclosed by SWEET as modified by CASINI that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired size of the device, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the height is used, as already suggested by SWEET as modified by CASINI.
Since the applicant has not established the criticality (see next paragraph) of the height stated and since these dimensions are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of SWEET as modified by CASINI.
Please note that the specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 11-13 and 18:  SWEET discloses:  A method for monitoring wine in an original barrel having a bung hole (para. 15), wherein the method comprises: inserting a sensor conduit (unlabeled probe at the bottom of FIG. 1; para. 15) through a passage hole in an original bung (FIG. 1), wherein the sensor conduit is operably coupled to a sensor enclosure (FIG. 1; para. 15); inserting the sensor enclosure into the original bung (para. 15); and inserting the original bung into the bung hole of the original barrel (para. 15), wherein an outer diameter of the original bung is determined by a diameter of the bung hole of the original barrel (inherent in inserting the bung into a barrel as stated in para. 15).
SWEET does not go into the specifics of the internal structure surrounding the sensor discussed in para. 15 and so does not explicitly teach that there is a sensor enclosure which is inserted into the bung.
CASINI however does teach that it is known to have a sensor (50 in FIG. 3) with its own enclosure (bottom part of 1) which is inserted into a space in the bung (21) and wherein the space does not extend through the original bung (FIG. 3).  CASINI does not give specific dimensions for his device, however the Examiner takes Official Notice that barrels come in standard sizes and that a sensor enclosure of 3.5 to 4.5 inches would be obvious to one skilled in the art to fit into a standard bung hole, thus meeting the limitations of claim 18.
One skilled in the art at the time the application was effectively filed would be motivated to use the modular construction of CASINI on the device of SWEET so that if the sensor needs to be replaced, it can be replaced without replacing the whole assembly (page 4 lines 5-17 of STRUZIK).  This replacement of parts meets the limitations of claims 12 and 13, and CASINI explicitly states that it is known for bung hole diameters to vary (para. 31), with the device still being able to fit.
Regarding claim 14:  SWEET discloses:  the sensor enclosure comprises a power supply (battery in FIG. 1) and a controller (para. 15), and wherein the controller is operable to wireless communicate with a remote database (para. 15).
Regarding claim 19:  Claim 19 is rejected for the same reasoning as claim 9.
Regarding claim 20:  The Examiner takes Official Notice that wine is manufactured in more than one barrel at a time therefore one skilled in the art would be motivated to repeat monitoring for other barrels so that the quality of the wine can be assured for the wine in many barrels and not just one.
Claim(s) 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWEET, CASINI, and STRUZIK in view of JOHNSON et al. (US Pat. 5,546,804).
Regarding claims 5-7 and 15-17:  SWEET as modified by CASINI and STRUZIK does not disclose that the controller is encased in resin.
JOHNSON however does disclose that the controller (electronics 142 in electronics compartment 110 (col. 6 lines 10-33; FIG. 6) is encased in a resin (epoxy in col. 6 lines 10-33).  FIG. 6 also shows the resin in between the flanges 106, thus meeting the limitations of claims 6 and 16.  Furthermore, since the flanges 106 are structural it would be obvious to one skilled in the art to locate the antenna of SWEET on the flange or any other rigid structure of the device for support.  Please note that it has been held to be within the capabilities of skilled artisans to rearrange parts in a device where it would not modify the operation of the device (see MPEP 2144.04 VI C).  In the present case, the antenna of SWEET as modified by the other references can be located anywhere so long as it can transmit data, thus meeting the limitations of claims 7 and 17.
One skilled in the art at the time the application was effectively filed would be motivated to use the encapsulating resin of JOHNSON to encapsulate or “pot” the controller of SWEET as modified by CASINI and STRUZIK to keep moisture out of the electronics (col. 6 lines 10-33 of JOHNSON).  SWEET does not show the how his components are arranged inside the bung however CASINI shows an internal view in FIG. 3 and if the circuit board 50 were potted the AA batteries 53 would be accessible above the resin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856